IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,511


EX PARTE TRAVIS TYLER, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. B-95-2057-0-CR-B-1 IN THE 156TH DISTRICT COURT

FROM BEE COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and
attempted murder. He was sentenced to ninety-nine years' imprisonment for the murder count and
placed on probation for ten years for the attempted murder count. The Thirteenth Court of Appeals
affirmed his convictions. Tyler v. State, No. 13-95-00531-CR (Tex. App.-Corpus Christi, delivered
August 14, 1997, no pet.).  
	Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to advise him of his right to file petition for discretionary review pro se. We remanded this
application to the trial court for findings of fact and conclusions of law.
	Appellate counsel filed an affidavit with the trial court.  Based on that affidavit, the trial court
found that there was no evidence that appellate counsel advised Applicant of his right to petition for
discretionary review pro se. We find that Applicant is entitled to the opportunity to file an out-of-time petition for discretionary review of the judgment of the Thirteenth Court of Appeals in Cause
No. 13-95-00531-CR that affirmed his murder conviction in Case No. B-95-2057-0-CR-B-1 from
the 156th Judicial District Court of Bee County, Texas. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim.
App. 1997). Applicant shall file his petition for discretionary review with the Thirteenth Court of
Appeals within 30 days of the date on which this Court's mandate issues.
	Applicant's remaining claims are dismissed. Ex parte Torres, 943 S.W.2d 469 (Tex. Crim.
App. 1997).


Delivered: September 27, 2006
Do not publish